Citation Nr: 1432628	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  11-23 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a bilateral hip disability.


REPRESENTATION

Appellant represented by:	Larry Knopf, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1978 to December 1978 and from July 2007 to February 2008, as well as initial entry training from August 1976 to November 1976 and a period of mobilized service from March 2003 to June 2003.  The Veteran also had additional duty with the Alabama Army National Guard with periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  He served in Afghanistan during his most recent period of active duty.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) located in Montgomery, Alabama.

In September 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge via videoconference.  A transcript of that hearing is of record.

All contents of the claims file, including the electronic (virtual) file, have been reviewed.  The record contains evidence that has not been considered by the agency of original jurisdiction (AOJ), but the Veteran explicitly waived AOJ consideration of that evidence.  See August 2013 Waiver Letter and September 2013 Hearing Transcript.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2013); see also 38 U.S.C. § 7105(e)(1).


FINDINGS OF FACT

1.  The Veteran has bilateral hearing loss and the evidence is at least evenly balanced regarding whether that hearing loss is etiologically linked to his active service.

2.  The Veteran does not have, and has not had at any time during the appeal period, a hip disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).

2.  The criteria for service connection for a bilateral hip disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Bilateral Hearing Loss

The Veteran claims entitlement to service connection for bilateral hearing loss.  The Veteran is service-connected for tinnitus based on the same in-service injuries relied upon for his hearing loss claim.  Therefore, an in-service injury to the Veteran's ears has been established.  The remaining elements are a current disability and a nexus between that disability and the in-service injury.  See Shedden, 381 F.3d at 1167.

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

On the authorized audiological evaluation in July 2008, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
10
15
LEFT
5
10
15
20
35

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 92 in the left ear.

While the auditory thresholds as determined in this examination do not meet the criteria for a hearing disability in either ear, the speech recognition scores of 92 percent in each ear do establish a disability for VA purposes.  See 38 C.F.R. § 3.385.  A VA examination in November 2012 produced results indicating the Veteran has disabling hearing loss pursuant to VA criteria in his left ear but not in his right ear.  Also, a May 2008 examination by a private physician diagnosed "slight loss of hearing in the right ear" with no indication of left ear hearing loss, but it is not clear if the diagnosis was based on audiological testing or meets the relevant criteria.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran has disabling bilateral hearing loss.

The remaining element is a nexus between the current hearing loss and the in-service event or injury.  

The Board acknowledges the Veteran's subjective reports of decreased hearing acuity during his active service.  However, the Board does not find the Veteran's lay opinions regarding etiology to be competent evidence given the medical complexity of determining the cause of hearing loss where there is in-service and post-service acoustic trauma as well as an allegedly relevant in-service irrigation procedure.  Jandreau v. Nicholson, 492 F.3d at 1377.  The Board has considered the Veteran's testimony, which it finds credible, in evaluating the competent medical opinions that are of record.

The June 2008 VA examiner did not provide an opinion on etiology with respect to either tinnitus or hearing loss, rather she indicated medical professional with a different specialty would be better able to provide an etiological opinion.  Based on that statement, the RO obtained an etiology opinion with respect to tinnitus in September 2008 from an appropriately credentialed examiner.  That examiner reviewed the records and opined that "[i]t is possible that the patient's hearing and perception of his tinnitus changed after the wax impaction was irrigated."  He further concluded that "it is at least as likely as not that his subjective tinnitus did change" in service subsequent to that procedure.  The Board gives some probative weight to this opinion in favor of finding a causal nexus with respect to hearing loss, because the examiner specifically found that the wax irrigation procedure was medically capable of producing a change in the Veteran's hearing acuity.  The Veteran's contention that the procedure caused a decrease in hearing acuity is, at least, medically plausible.

The Veteran underwent another VA examination in November 2012 to evaluate the extent and etiology of his hearing loss.  The examiner stated that she was unable to provide a medical opinion regarding etiology without resorting to speculation.  She explained that, although there were several factors that suggested it was at least possible the Veteran's hearing loss was related to his service, she would need the results of an audiological examination at the Veteran's discharge from active service to provide a non-speculative opinion.  Unfortunately, the Veteran was not given an audiological examination at discharge.

The government is responsible for creating and maintaining adequate medical records during service.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994) ("By conducting both induction and separation physical examinations, the government is in the best position to have reliable medical evidence about any changes in a preexisting condition.  If it does not, it cannot penalize the veteran in favor of whom all doubts are to be resolved.").  The government, rather than the Veteran, must bear the consequences of a lack of necessary medical evidence.  Jensen, 19 F.3d at 1417.  Therefore, to the extent more thorough testing at discharge would have allowed resolution of the etiological questions at issue, the Board will give the benefit of the doubt to the Veteran.  Id.; see also Gilbert, 1 Vet. App. at 53-56.

The competent medical evidence establishes that the Veteran's contentions of a causal nexus between in-service events and his current bilateral hearing loss are medically plausible.  A more definite opinion is not possible because no audiological testing was performed at discharge.  There are no negative etiology opinions of record.  For these reasons, the Board concludes that the evidence is at least in equipoise.  The Veteran is entitled to the benefit of the doubt.   38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 53-56 (1990).  Accordingly, entitlement to service connection for bilateral hearing loss is granted.  38 U.S.C.A. § 5107(b).

Bilateral Hip Disability

The Veteran also seeks entitlement to service connection for a bilateral hip disability.  He is service-connected for degenerative disc disease of the lumbar spine evaluated as 10 percent disabling.  He claims the same in-service events or injuries that caused his back disability also cause his alleged bilateral hip disability.  The Board finds the in-service element is met.  The evidence, however, is against finding that the Veteran has a current disability and his claim fails.  See Shedden, 381 F.3d at 1167.

A VA examiner evaluated the Veteran's hips in a June 2008 examination (General Medical).  The examiner recorded the Veteran's reports of bilateral hip pain, but review of imaging studies revealed no abnormalities or pathological processes of the Veteran's hips.  The examiner noted that the Veteran's gait was normal.  Extensive range of motion testing of the Veteran's hips produced no indication of abnormalities.  In fact, the Veteran had normal range of motion in all tested directions, including extension, flexion, adduction, abduction, internal rotation, and external rotation.  There was no painful motion and no limitation of motion after repetitive testing.  Reflexes, strength, and pulse were all normal.  The Veteran denied flareups.  He did report back pain when the examiner tested the range of motion of his hips, but not hip pain.

A VA examination in November 2012 to evaluate the Veteran's spine indicated that the Veteran's lower extremities, including his hip flexion, had full range of motion, strength, pulse, reflexes, and sensation.  The examiner found no evidence of radiculopathy or of other abnormalities of his hips.

The record also contains extensive VA treatment records, private treatment records, and Social Security Administration (SSA) records, none of which document or otherwise provide probative evidence of a current hip disability.  As an example, a May 2008 examination by a private physician including in the SSA records documents complaints of back pain but not complaints of hip pain.  The examiner also found no limitations in range of motion with respect to the Veteran's hip joints.  The only diagnoses listed in the report on the May 2008 examination were degenerative disc disease of the lumbar spine and chronic tinnitus, with slight hearing loss in the right ear.  The treatment and SSA records weigh against finding the Veteran has a current hip disability. 

At his September 2013 hearing, the Veteran and his representative were made aware of the absence of evidence of a current disability.  The undersigned held the record open to permit the submission of additional evidence.  In November 2013, the Veteran submitted VA treatment records in support of the proposition that his "hip pains are due to referred pain from his lumbar DJD" (i.e. his service-connected back disability).  The VA treatment records do contain a medical opinion stating precisely that.  However, pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The Board acknowledges the Veteran's report of subjective pain, but the overwhelming medical evidence is against finding that there is any underlying hip malady or condition.  Moreover, the medical evidence establishes, by the greater weight of the evidence, that he does not have any functional limitations caused by the referred pain.

Importantly, "referred pain", as diagnosed in the November 2013 VA progress notes, is defined as "pain felt in a part other than that in which the cause that produced it is situated."  Dorland's Illustrated Medical Dictionary, 1384 (31st ed. 2007).  In other words, the Veteran's subjective hip pain is due to his lumbar spine disability, not to any hip disability.  For all these reasons, the Board finds that the medical evidence is firmly against finding that the Veteran has any current bilateral hip disability.

In making this finding, the Board acknowledges that the Veteran is competent to report (1) symptoms observable to a layperson (e.g. pain); (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis.  However, the Board need not find a lay Veteran competent to render a diagnosis of a complex medical condition, nor need the Board give any probative weight to bald assertions by a lay Veteran regarding the correct diagnosis of his subjective symptoms.  King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  The record does not reflect that the Veteran has the sort of training and medical knowledge required to diagnose a condition characterized by bilateral hip pain and stiffness which, generally, requires sophisticated diagnostic testing and medical expertise to accurately diagnose.  The Board finds that the Veteran is not competent to opine on the correct diagnosis of his symptoms of bilateral hip pain and stiffness.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  The greater weight of the evidence is against finding that the Veteran has any hip disability.  Accordingly, the criteria for establishing service connection for a bilateral hip disability have not been met.  38 C.F.R. § 3.303; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim."); see also Gilpin v. West, 155 F.3d 1353, 1355 (Fed. Cir. 1998).

The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  Entitlement to service connection for a bilateral hip disability is denied.

Duties to Assist and Notify

The RO official or Veterans Law Judge (VLJ) who conducts a hearing must fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.  Here, during the September 2013 videoconference hearing, the undersigned VLJ discussed with the Veteran additional evidence necessary to substantiate the claims.  The Veteran's testimony establishes that he understood the criteria for service connection and that he understood that he could identify or submit any evidence that might assist him to substantiate the claims.  Moreover, neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The Board finds that, consistent with Bryant, the undersigned VLJ has complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided the required notice in a June 2008 letter which advised the Veteran of the criteria for service connection prior to the initial adjudication of his claims.  VA has provided additional notice and has identified for the Veteran the unsatisfied elements of successful claims in rating decisions, statements of the case, and at his videoconference hearing.  As the contents of the notice provided to the Veteran fully comply with the requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, the Board concludes that VA satisfied its duties to notify the Veteran.  In fact, the record, including the Veteran's testimony at his Board hearing, demonstrates that the Veteran has actual knowledge of the evidence required to substantiate the claims at issue.  See Shinseki v. Sanders, 556 U.S. 396, 409-13 (2009) (holding prejudicial error analysis applies in context of claims for VA benefits).

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records, VA treatment records, and Social Security Administration records.  The Veteran has not identified any other relevant records aside from those that are already in evidence.  The VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

The Veteran was afforded VA examinations with respect to his claims, including a June 2008 examination to address the nature and diagnosis of any current hip disability.  The examinations and opinions are adequate, particularly with respect to the alleged bilateral hip disability, as the examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet.  App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The Veteran has not made any allegations or provided any argument that the examinations were, in any way, inadequate.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for a bilateral hip disability is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


